Citation Nr: 1817981	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-27 103A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1963 to September 1967.  He died in January 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2013, the appellant requested a live videoconference hearing before a Veterans Law Judge (VLJ).  However, in an August 2015 statement, the appellant indicated that she wished to cancel this request.  Accordingly, her request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704(e).

The Board issued a decision in June 2017 denying service connection for the cause of the Veteran's death.  Subsequently, the appellant's attorney representative filed a Motion for Reconsideration (Motion) in June 2017.  The Motion was granted in a December 2017 Order of Reconsideration, and the case was assigned to this three member reconsideration panel.  The Board notes that this panel does not contain the VLJ who had issued the June 2017 decision.  See 38 C.F.R. § 19.11 (2017).


FINDINGS OF FACT

1.  The Veteran died in January 2008.  His death certificate lists the immediate cause of death as lung cancer.

2.  The most probative evidence of record reflects that the Veteran's lung cancer is etiologically related to his military service-specifically, due to asbestos exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Cause of Death

Service connection for the cause of a veteran's death is granted when the evidence establishes that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

A service-connected disability will be considered as the principal (i.e., primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, to establish service connection for the cause of death, there must be: (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's death certificate shows he died in January 2008 due to lung cancer; which, at the time of his death, was not service-connected.  The appellant contends that the cause of the Veteran's death (i.e., his lung cancer) is due to his exposure to herbicides-like the dioxin in Agent Orange-in service.  Alternatively, she has argued that the Veteran's lung cancer is due to asbestos exposure during service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With regard to asbestos-related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 (November 19, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309.  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the competent medical evidence to be related to chemical exposure during service.  Moreover, the M21-1 provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9(f).

Based on the Veteran's military occupation as an Electrician's Mate in the Navy aboard the USS Arnold J. Isabell, VA has determined there was a "probable" risk for asbestos exposure during service.  See M21-1, Part IV, Subpart ii, Ch.1, Sec. I, Para. 3c (indicating that those with this MOS had probable asbestos exposure).  However, because there is no presumption that asbestos exposure automatically establishes service connection, there still must also be competent and credible (i.e., probative) evidence of a relationship ("nexus") between the Veteran's lung cancer and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In February 2017, Dr. V.C. submitted a medical statement addressing the purported relationship between the Veteran's lung cancer and service.  First, this statement confirmed that the Veteran was diagnosed with primary pulmonary non-small cell carcinoma (i.e., lung cancer) in October 2007, and subsequently died of this disease in January 2008.  After addressing the Veteran's clinical history, Dr. V.C. opined that it is at least as likely as not that his non-small cell carcinoma of the lung was caused by exposure to asbestos during service.  In support of this determination, Dr. V.C. discussed medical treatise evidence which indicates that "asbestos is a known cause of lung cancer" and that "asbestos [is] carcinogenic in humans, causing . . . lung cancer."  Further, Dr. V.C. acknowledged the Veteran's extensive history of smoking, but indicated that his risk of developing lung cancer due to an exposure to asbestos outweighed his risk of developing the disease simply due to smoking.  See Dr. V.C.'s Feb. 2017 Stmt. at 3.  Lastly, in a statement dated three days later, Dr. V.C. submitted an addendum opinion indicating that it is at least as likely as not that the Veteran's exposure to asbestos substantially and materially contributed to his death as defined in 38 C.F.R. § 3.312.

In light of the foregoing, the Board finds that the evidence supporting the claim supports the establishment of service connection for the cause of the Veteran's death.  The Board sees that the appellant has claimed other theories of entitlement, including as due to Agent Orange exposure.  However, as the Board is granting entitlement to service connection for the cause of death on the basis described above, other theories for cause of death benefits will not be considered herein.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  Thus, as the relationship between the Veteran's lung cancer and his active military service is supported by the record, and since there is no medical opinion contradicting the private medical opinion, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the Veteran's cause of death is granted.




        ___________________________            _________________________
                          M. H. Hawley			           M. E. LARKIN
                     Veterans Law Judge			       Veterans Law Judge
               Board of Veterans' Appeals		 Board of Veterans' Appeals




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


